Mr. Justice Gridley delivered the opinion of the court. 2. Witnesses, § 316*—weight to he given to testimony of attorney in case. Little weight should be given to the testimony of 'a witness who is also the acting attorney for one of the litigants. 3. Appeal and error, § 461*—when a finding is against the weight of the evidence. Where the testimony is conflicting and the evidence of plaintiff is sufficient, when considered alone, to sustain a finding of the trial court in. plaintiff’s favor, the Appellate Court is not bound by such finding, if the same appears to be against the weight of all the evidence.